  Case: 4:20-cv-01694-PLC Doc. #: 15 Filed: 03/02/21 Page: 1 of 2 PageID #: 44




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )         No. 4:20-cv-01694-PLC
                                                   )
 MISSOURI DEPARTMENT                               )
 OF CORRECTIONS, et al.,                           )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. (Docket No. 14). It appears that plaintiff intended to file

the motion in the United States Court of Appeals for the Eighth Circuit, as this Court has already

denied plaintiff’s motion to proceed in forma pauperis on appeal (Docket No. 9), and the instant

motion contains plaintiff’s appellate case number. The Court will therefore direct the Clerk of

Court to forward the motion to the United States Court of Appeals for the Eighth Circuit, and

administratively close the motion in this case.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk of Court is directed to FORWARD plaintiff’s

motion for leave to proceed in forma pauperis on appeal (Docket No. 14) to the United States Court

of Appeals for the Eighth Circuit.
  Case: 4:20-cv-01694-PLC Doc. #: 15 Filed: 03/02/21 Page: 2 of 2 PageID #: 45




      IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis on appeal (Docket No. 14) shall be ADMINISTRATIVELY CLOSED in this case.

      Dated this 2nd day of March, 2021.




                                           JOHN A. ROSS
                                           UNITED STATES DISTRICT JUDGE




                                           2
